Case 8:18-cv-01570-GJH Document 139-27 Filed 06/14/19 Page 1 of 3




             EXHIBIT 3
               Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 28 of 69
               Case 8:18-cv-01570-GJH Document 139-27 Filed 06/14/19 Page 2 of 3



From:                              Bailey, Kate (CIV) <                      >
Sent:                              Tuesday, October 23, 2018 3:23 PM
To:                                Freedman, John A.; Federighi, Carol (CIV); Ehrlich, Stephen (CIV); Coyle, Garrett (CIV);
                                   Wells, Carlotta (CIV)
Cc:                                zzz.External.DHo@aclu.org; Cc: Khan, Sania; asenteno@MALDEF.org; Todd Grabarsky;
                                   Raines, Chase; Thomas, Tina; Goldstein, Elena; Colangelo, Matthew;
                                   Gabrielle.Boutin@doj.ca.gov; Duraiswamy, Shankar; Matthew Wise; Rosenberg, Ezra;
                                   'Case, Andrew'
Subject:                           Remaining discovery productions
Attachments:                       10 23 2018 production letter prod 6.pdf; 10 23 2018 production letter prod 7.pdf; 10
                                   23 2018 production letter prod 8.pdf; Defendants Responses to NY 3rd
                                   Interrogatories to All Defendants.pdf; Defendants Responses to NYIC RFA
                                   Commerce.pdf; Partial DOJ Priv Log -- 6th Production.pdf; Partial DOJ Priv Log -- 7th
                                   Production.pdf; Partial DOJ Priv Log -- 8th Production.pdf; DOJ00129966.pdf;
                                   DOJ00129967.pdf; DOJ00129970.pdf; DOJ00129973.pdf; DOJ00129975.pdf;
                                   DOJ00129977.pdf; DOJ00129985.pdf; DOJ00129988.pdf; DOJ00129990.pdf;
                                   Commerce Production 6 Privilege Log.pdf; Commerce Production 6 Production
                                   Letter.pdf; COM_DIS00014338 (replacement).pdf; COM_DIS00014335
                                   (replacement).pdf



Counsel,

In accordance with Judge Furman’s order at last week’s status conference, I write to provide most of the outstanding
written discovery productions.

        Today we overnighted materials to the NYAG’s offices and sent the same materials by courier to Arnold and
        Porter’s DC offices.
            o Production letters for DOJ Productions 6, 7, and 8 are attached, as well as the accompanying privilege
                logs.
            o Production 7 is on an encrypted flash drive because it was too large to fit on CDs. The password for the
                drive is 333774206277, and instructions for use are included in the box. Kindly return the flash drives to
                us after you’ve copied the files, please. The remaining productions are on CDs, and the password is
                F3dprg20M!!!
            o Production 7 includes several “dead,” or missing bates numbers, due to an inadvertent error on our end.
                The production was too large for us to re-run once we discovered those errors, so please understand
                that any missing bates numbers you observe in Prod007 are intentional.
            o In response to Dale Ho’s email of 10/7, we previously produced 115 documents without bates numbers.
                Today we have also transmitted bates numbered versions of these documents. We did not previously
                address DOJ 15200, but we have determined that that document can be released in full. It will be
                provided by separate email later today.
            o In response to the DOJ doc issues raised in John Freedman’s email of October 5th at 8:32 am, you
                requested that we produce email chains represented at DOJ 14907, 14922, 14996, 15002, 15006, 30720,
                30723 and 30725. We have determined that we can release this chain in full, and these documents are
                attached to this email.
            o You requested more information about DOJ 15197, 15198, 15199, and 15200. These documents were in
                hard copy, and therefore no metadata exists for author, recipient, date, or time. These materials were
                collected from John Gore. As noted above, we have determined that DOJ 15200 can be released in full.
                In addition, we have determined that DOJ 15199 can be released in full, and will be coming later this
                                                             1
              Case 1:18-cv-02921-JMF Document 604-1 Filed 06/04/19 Page 29 of 69
              Case 8:18-cv-01570-GJH Document 139-27 Filed 06/14/19 Page 3 of 3
              afternoon. As noted in the privilege log entry for DOJ 15198, it is a copy of the Uthmeier memo provided
              to Gore, and DOJ 15198 is a note that accompanied DOJ 15197. These documents will not be released.
          o Also attached are the production letter and privilege log for Commerce Production 6.
          o On Thursday, 10/8, Elena wrote to us requesting the basis for our request to claw back two documents.
              The replacement documents also are attached. Information has been redacted as privileged in these
              two documents for the reasons set forth in the privilege log for the same redactions in
              COM_DIS00014369, Row 114.
      Also attached to this email are Defendants’ responses to NYIC Plaintiffs’ RFAs to the Department of Commerce
      and responses to the Third Interrogatories to all Defendants. Responses to NYIC Plaintiffs’ RFAs to Census will be
      coming later today.
      By separate email momentarily, I will be providing you re-produced versions of the documents we produced on
      October 9th in response to Judge Furman’s order—the new versions have both the original and new bates
      numbers.
      Sahra Park-Su is available for deposition this Thursday. David Langdon is available this Friday and, per my earlier
      email, John Gore’s earliest date of availability also is Friday.

Kate Bailey




                                                          2
